                          Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 1 of 29


     Exhibit 7

    United States District Court, District of Maryland
    Carrasco v. M&T Bank
    Case No.: 1:21-cv-00532




      Summary
      ▪ Equifax Credit Report – Dated 3/22/2021




Official Evidence Filed by Plaintiff – Original copies are available for inspection upon request during trial or other pre-trial conferences.

Submitted: 3/23/2021
             Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 2 of 29




CREDIT REPORT


BRYCE CARRASCO

Report Confirmation

1581464003
                   Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 3 of 29




Dear BRYCE CARRASCO:
Thank you for requesting your Equifax credit report. Your credit report contains information received primarily from companies which
have granted you credit. Great care has been taken to report this information correctly. Please help us in achieving even greater
accuracy by reviewing all of the enclosed material carefully.
If there are items you believe to be incorrect, you may

     •    Initiate an investigation request via the Internet 24 hours a day, 7 days a week at:
                www.investigate.equifax.com
     •    Please mail the dispute information to:
              Equifax Information Services LLC
              P.O. Box 740241
              Atlanta, GA 30374
     •    Call us at 866-349-5186
Please note, when you provide documents, including a letter, to Equifax as part of your dispute, the documents may be submitted to one
or more companies whose information are the subject of your dispute.
You have the right to request and obtain a copy of your credit score. To obtain a copy of your credit score, please call our automated
ordering system at: 1-877-SCORE-11.




                                                      BRYCE CARRASCO | Mar 22, 2021                                           Page 2 of 28
                     Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 4 of 29



1. Summary
Review this summary for a quick view of key information contained in your Equifax Credit Report.

Report Date                                             Mar 22, 2021

Credit File Status                                      No fraud indicator on file

Alert Contacts                                          0 Records Found

Average Account Age                                     2 Years

Length of Credit History                                4 Years, 2 Months

Accounts with Negative Information                      1

Oldest Account                                          AMERICAN EXPRESS (Opened Jan 26, 2017)

Most Recent Account                                     M & T BANK (Opened Jul 17, 2020)



Credit Accounts

Your credit report includes information about activity on your credit accounts that may affect your credit score and rating.

Account Type         Open   With Balance      Total Balance       Available          Credit Limit     Debt-to-Credit     Payment

Revolving            2      1                 $340                $13,250            $13,590          3.0%               $0

Mortgage

Installment

Other

Total                2      1                 $340                $13,250            $13,590          3.0%               $0



Other Items

Your credit report includes your Personal Information and, if applicable, Consumer Statements, and could include other items that may
affect your credit score and rating.

Consumer Statements                                                                                                      1 Statements Found

Personal Information                                                                                                             3 Items Found

Inquiries                                                                                                                  29 Inquiries Found

Most Recent Inquiry                                     CIC/EXPERIAN RPTSFeb 27, 2021

Public Records                                                                                                                 0 Records Found

Collections                                                                                                               0 Collections Found




                                                      BRYCE CARRASCO | Mar 22, 2021                                               Page 3 of 28
                   Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 5 of 29



2. Revolving Accounts
Revolving accounts are those that generally include a credit limit and require a minimum monthly payment, such as credit cards.


2.1 AMERICAN EXPRESS

Summary

Your debt-to-credit ratio represents the amount of credit you're using and generally makes up a percentage of your credit score. It's
calculated by dividing an account's reported balance by its credit limit.

Account Number                                                           Reported Balance                                               $340

Account Status                               PAYS_AS_AGREED              Debt-to-Credit Ratio                                            3%

Available Credit



Account History

The tables below show up to 2 years of the monthly balance, available credit, scheduled payment, date of last payment, high credit,
credit limit, amount past due, activity designator, and comments.

Balance

Year     Jan        Feb        Mar        Apr        May        Jun        Jul        Aug        Sep        Oct        Nov        Dec

2019

2020

2021


Available Credit

Year     Jan        Feb        Mar        Apr        May        Jun        Jul        Aug        Sep        Oct        Nov        Dec

2019

2020

2021


Scheduled Payment

Year     Jan        Feb        Mar        Apr        May        Jun        Jul        Aug        Sep        Oct        Nov        Dec

2019

2020

2021




                                                     BRYCE CARRASCO | Mar 22, 2021                                            Page 4 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 6 of 29



Actual Payment

Year    Jan        Feb       Mar        Apr       May        Jun        Jul       Aug       Sep        Oct       Nov        Dec

2019

2020

2021


High Credit

Year    Jan        Feb       Mar        Apr       May        Jun        Jul       Aug       Sep        Oct       Nov        Dec

2019

2020

2021


Credit Limit

Year    Jan        Feb       Mar        Apr       May        Jun        Jul       Aug       Sep        Oct       Nov        Dec

2019

2020

2021


Amount Past Due

Year    Jan        Feb       Mar        Apr       May        Jun        Jul       Aug       Sep        Oct       Nov        Dec

2019

2020

2021


Activity Designator

Year    Jan        Feb       Mar        Apr       May        Jun        Jul       Aug        Sep       Oct        Nov       Dec

2019

2020

2021



Payment History

View up to 7 years of monthly payment history on this account. The numbers indicated in each month represent the number of days a
payment was past due; the letters indicate other account events, such as bankruptcy or collections.




                                                  BRYCE CARRASCO | Mar 22, 2021                                         Page 5 of 28
                      Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 7 of 29



               Year             Jan      Feb        Mar       Apr        May      Jun        Jul      Aug      Sep     Oct      Nov         Dec

               2021

               2020

               2019

               2018

               2017

    Paid on Time              30 30 Days Past Due           60 60 Days Past Due          90 90 Days Past Due         120 120 Days Past Due

150 150 Days Past Due         180 180 Days Past Due          V Voluntary Surrender        F Foreclosure              C Collection Account

CO Charge-Off                 B Included in Bankruptcy      R Repossession               TN Too New to Rate             No Data Available



Account Details

View detailed information about this account. Contact the creditor or lender if you have any questions about it.

High Credit                                                  $13,290           Owner                                           UNDESIGNATED

Credit Limit                                                                   Account Type                                           REVOLVING

Terms Frequency                                           MONTHLY              Term Duration                                                      0

Balance                                                         $340           Date Opened                                            Jan 26, 2017

Amount Past Due                                                                Date Reported                                       Mar 17, 2021

Actual Payment Amount                                                          Date of Last Payment

Date of Last Activity                                                          Scheduled Payment Amount

Months Reviewed                                                     49         Delinquency First Reported

Activity Designator                                                            Creditor Classification                                 UNKNOWN

Deferred Payment Start Date                                                    Charge Off Amount

Balloon Payment Date                                                           Balloon Payment Amount

Loan Type                                                 Credit Card          Date Closed

Date of First Delinquency

Comments                                                                                 Contact

                                                                                         AMERICAN EXPRESS
                                                                                         P.O. BOX 981537
                                                                                         EL PASO, TX 79998
                                                                                         1-800-874-2717




                                                          BRYCE CARRASCO | Mar 22, 2021                                               Page 6 of 28
                      Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 8 of 29




2.2 M & T BANK (CLOSED)

Summary

Your debt-to-credit ratio represents the amount of credit you're using and generally makes up a percentage of your credit score. It's
calculated by dividing an account's reported balance by its credit limit.

Account Number                                                             Reported Balance                                               $1,974

Account Status                               PAYS_AS_AGREED                Debt-to-Credit Ratio                                             56%

Available Credit                                            $3,500




The tables below show up to 2 years of the monthly balance, available credit, scheduled payment, date of last payment, high credit,
credit limit, amount past due, activity designator, and comments.


Payment History

View up to 7 years of monthly payment history on this account. The numbers indicated in each month represent the number of days a
payment was past due; the letters indicate other account events, such as bankruptcy or collections.

               Year           Jan      Feb        Mar       Apr      May        Jun     Jul       Aug       Sep     Oct      Nov          Dec

               2021

               2020                                                                                                 30        60          90

    Paid on Time            30 30 Days Past Due           60 60 Days Past Due         90 90 Days Past Due         120 120 Days Past Due

150 150 Days Past Due       180 180 Days Past Due         V Voluntary Surrender       F Foreclosure                C Collection Account

CO Charge-Off                B Included in Bankruptcy     R Repossession              TN Too New to Rate              No Data Available



Account Details

View detailed information about this account. Contact the creditor or lender if you have any questions about it.

High Credit                                                 $2,418         Owner                                                   INDIVIDUAL

Credit Limit                                                $3,500         Account Type                                            REVOLVING

Terms Frequency                                         MONTHLY            Term Duration                                                         0

Balance                                                     $1,974         Date Opened                                             Jul 17, 2020

Amount Past Due                                                            Date Reported                                           Mar 17, 2021

Actual Payment Amount                                         $60          Date of Last Payment                                    Feb 01, 2021

Date of Last Activity                                                      Scheduled Payment Amount                                            $50




                                                        BRYCE CARRASCO | Mar 22, 2021                                              Page 7 of 28
                      Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 9 of 29



Months Reviewed                                      7      Delinquency First Reported

Activity Designator                           CLOSED        Creditor Classification                 UNKNOWN

Deferred Payment Start Date                                 Charge Off Amount

Balloon Payment Date                                        Balloon Payment Amount

Loan Type                                   Credit Card     Date Closed                            Nov 01, 2020

Date of First Delinquency

Comments                                                              Contact

Account closed by credit grantor                                      M & T BANK
                                                                      1 FOUNTAIN PLAZA 4TH FLOOR
                                                                      BUFFALO, NY 14203




                                           BRYCE CARRASCO | Mar 22, 2021                            Page 8 of 28
                   Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 10 of 29




2.3 KOHLS/CAPITAL ONE

Summary

Your debt-to-credit ratio represents the amount of credit you're using and generally makes up a percentage of your credit score. It's
calculated by dividing an account's reported balance by its credit limit.

Account Number                                                           Reported Balance                                               $0

Account Status                               PAYS_AS_AGREED              Debt-to-Credit Ratio                                           0%

Available Credit                                           $300



Account History

The tables below show up to 2 years of the monthly balance, available credit, scheduled payment, date of last payment, high credit,
credit limit, amount past due, activity designator, and comments.

Balance

Year     Jan        Feb        Mar        Apr        May          Jun      Jul        Aug        Sep        Oct        Nov        Dec

2019                                                                       $96         $0

2020

2021


Available Credit

Year     Jan        Feb        Mar        Apr        May          Jun      Jul        Aug        Sep        Oct        Nov        Dec

2019

2020

2021


Scheduled Payment

Year     Jan        Feb        Mar        Apr        May          Jun      Jul        Aug        Sep        Oct        Nov        Dec

2019                                                                       $27

2020

2021


Actual Payment

Year     Jan        Feb        Mar        Apr        May          Jun      Jul        Aug        Sep        Oct        Nov        Dec




                                                     BRYCE CARRASCO | Mar 22, 2021                                            Page 9 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 11 of 29



2019                                                                    $27

2020

2021


High Credit

Year    Jan        Feb       Mar        Apr         May         Jun     Jul         Aug     Sep          Oct         Nov       Dec

2019                                                                    $121     $121

2020

2021


Credit Limit

Year    Jan        Feb       Mar        Apr         May         Jun     Jul         Aug     Sep          Oct         Nov       Dec

2019                                                                    $300     $300

2020

2021


Amount Past Due

Year    Jan        Feb       Mar        Apr         May         Jun     Jul         Aug     Sep          Oct         Nov       Dec

2019

2020

2021


Activity Designator

Year    Jan        Feb       Mar        Apr         May         Jun      Jul        Aug      Sep         Oct         Nov        Dec

2019

2020

2021



Payment History

View up to 7 years of monthly payment history on this account. The numbers indicated in each month represent the number of days a
payment was past due; the letters indicate other account events, such as bankruptcy or collections.

           Year              Jan     Feb      Mar         Apr     May    Jun     Jul      Aug      Sep         Oct     Nov      Dec

          2021




                                                    BRYCE CARRASCO | Mar 22, 2021                                          Page 10 of 28
                      Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 12 of 29



               2020

               2019

    Paid on Time              30 30 Days Past Due          60 60 Days Past Due        90 90 Days Past Due      120 120 Days Past Due

150 150 Days Past Due         180 180 Days Past Due        V Voluntary Surrender       F Foreclosure               C Collection Account

CO Charge-Off                 B Included in Bankruptcy     R Repossession             TN Too New to Rate              No Data Available



Account Details

View detailed information about this account. Contact the creditor or lender if you have any questions about it.

High Credit                                                   $121          Owner                                                INDIVIDUAL

Credit Limit                                                  $300          Account Type                                         REVOLVING

Terms Frequency                                          MONTHLY            Term Duration                                                   0

Balance                                                         $0          Date Opened                                          May 29, 2019

Amount Past Due                                                             Date Reported                                        Feb 24, 2021

Actual Payment Amount                                                       Date of Last Payment                                 Aug 01, 2019

Date of Last Activity                                                       Scheduled Payment Amount

Months Reviewed                                                 20          Delinquency First Reported

Activity Designator                                                         Creditor Classification                               UNKNOWN

Deferred Payment Start Date                                                 Charge Off Amount

Balloon Payment Date                                                        Balloon Payment Amount

Loan Type                                           Charge Account          Date Closed

Date of First Delinquency

Comments                                                                              Contact

                                                                                      KOHLS/CAPITAL ONE
                                                                                      PO BOX 3115
                                                                                      MILWAUKEE, WI 53201-3115
                                                                                      1-800-564-5740




                                                         BRYCE CARRASCO | Mar 22, 2021                                           Page 11 of 28
                      Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 13 of 29




2.4 BANK OF AMERICA (CLOSED)

Summary

Your debt-to-credit ratio represents the amount of credit you're using and generally makes up a percentage of your credit score. It's
calculated by dividing an account's reported balance by its credit limit.

Account Number                                                               Reported Balance                                                   $0

Account Status                               PAYS_AS_AGREED                  Debt-to-Credit Ratio                                           0%

Available Credit                                            $3,500




The tables below show up to 2 years of the monthly balance, available credit, scheduled payment, date of last payment, high credit,
credit limit, amount past due, activity designator, and comments.


Payment History

View up to 7 years of monthly payment history on this account. The numbers indicated in each month represent the number of days a
payment was past due; the letters indicate other account events, such as bankruptcy or collections.

               Year           Jan      Feb        Mar       Apr        May      Jun      Jul        Aug      Sep     Oct      Nov         Dec

               2020

               2019

    Paid on Time            30 30 Days Past Due           60 60 Days Past Due          90 90 Days Past Due         120 120 Days Past Due

150 150 Days Past Due       180 180 Days Past Due         V Voluntary Surrender         F Foreclosure              C Collection Account

CO Charge-Off                B Included in Bankruptcy     R Repossession               TN Too New to Rate             No Data Available



Account Details

View detailed information about this account. Contact the creditor or lender if you have any questions about it.

High Credit                                                 $3,091           Owner                                                  INDIVIDUAL

Credit Limit                                                $3,500           Account Type                                           REVOLVING

Terms Frequency                                         MONTHLY              Term Duration                                                       0

Balance                                                           $0         Date Opened                                         Aug 01, 2019

Amount Past Due                                                              Date Reported                                       Dec 29, 2020

Actual Payment Amount                                                        Date of Last Payment                                Aug 01, 2020

Date of Last Activity                                                        Scheduled Payment Amount




                                                        BRYCE CARRASCO | Mar 22, 2021                                            Page 12 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 14 of 29



Months Reviewed                                   16      Delinquency First Reported

Activity Designator                PAID_AND_CLOSED        Creditor Classification               UNKNOWN

Deferred Payment Start Date                               Charge Off Amount

Balloon Payment Date                                      Balloon Payment Amount

Loan Type                                 Credit Card     Date Closed                          Dec 01, 2020

Date of First Delinquency

Comments                                                            Contact

Account closed by credit grantor                                    BANK OF AMERICA
                                                                    4060 OGLETOWN/STANTON RD
                                                                    DE5-019-03-07
                                                                    NEWARK, DE 19713
                                                                    1-800-421-2110




                                         BRYCE CARRASCO | Mar 22, 2021                         Page 13 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 15 of 29



3. Mortgage Accounts
Mortgage accounts are real estate loans that require payment on a monthly basis until the loan is paid off.
You currently do not have any Mortgage Accounts in your file.




                                                     BRYCE CARRASCO | Mar 22, 2021                            Page 14 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 16 of 29



4. Installment Accounts
Installment accounts are loans that require payment on a monthly basis until the loan is paid off, such as auto or student loans.
You currently do not have any Installment Accounts in your file.




                                                     BRYCE CARRASCO | Mar 22, 2021                                            Page 15 of 28
                 Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 17 of 29



5. Other Accounts
Other accounts are those that are not already identified as Revolving, Mortgage or Installment Accounts such as child support
obligations or rental agreements.
You currently do not have any Other Accounts in your file.




                                                    BRYCE CARRASCO | Mar 22, 2021                                          Page 16 of 28
                 Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 18 of 29



6. Consumer Statements
Consumer Statements are explanations of up to 100 words you can attach to your credit file to provide more information on an item you
may disagree with or would like to provide details on. Consumer statements are voluntary and have no impact on your credit score.
Date                  Statement                                                                                Removal Date
Jan 01, 2021          THERE ARE TWO PRINCIPAL REASONS I BELIEVE THESE ALLEGATIONS ARE FALSE AND IN Dec 01, 2030
                      BAD FAITH ONE MT BANK DID NOT MAKE CLEAR TO ME AT TIME OF OPENING THE CREDIT
                      CARD THAT THE ACCOUNT WOULD BE SUBJECT TO MINIMUM MONTHLY PAYMENTS OF
                      PRINCIPAL DURING THE INTRODUCTORY TWLWV MNTH PERIOD TWO MT BANK DID NOT
                      TAKE ANY ACTIONS OR MAKE A COMMERCIALLY REASONABLE EFFORT TO CONTACT ME
                      PRIOR TO REPORTING FAILURE TO MAKE MINIMUM MONTHLY REPAYMENTS OF PRINCIPAL




                                                   BRYCE CARRASCO | Mar 22, 2021                                         Page 17 of 28
                   Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 19 of 29



7. Personal Information
Creditors use your personal information primarily to identify you. This information has no impact on your credit score.


Identification

Identification is the information in your credit file that indicates your current identification as reported to Equifax. It does not affect your
credit score or rating.

Name                                                                                                                       BRYCE O CARRASCO

Formerly known as

Social Security Number                                                                                                                  xxxxx 1723

Age or Date of Birth                                                                                                                  Sep 11, 1996



Other Identification

You currently do not have any Other Identifications in your file.


Alert Contact Information

You currently do not have any Alert Contacts in your file.


Contact Information

Contact information is the information in your credit file that indicates your former and current addresses as reported to Equifax. It does
not affect your credit score or rating.
You currently do not have any Previous Addresses in your file.


Employment History

Employment history is the information in your credit file that indicates your current and former employment as reported to Equifax. It
does not affect your credit score or rating.

Company                                                             Occupation

OPPENHIEMER                                                         INVESTOR




                                                        BRYCE CARRASCO | Mar 22, 2021                                                Page 18 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 20 of 29



8. Inquiries
A request for your credit history is called an inquiry. There are two types of inquiries - those that may impact your credit rating/score and
those that do not.


Hard Inquiries

Inquiries that may impact your credit rating/score
These are inquiries made by companies with whom you have applied for a loan or credit. They may remain on your file up to 2 years.

Date                                           Company                                        Request Originator

Jul 16, 2020                                   EQUIFAX MORTGAGE SERVICES                      AMERISAVE MORTGAGE C

                                               4300 WESTOWN PARKWAY SUITE 200
                                               EAST GATE CORPORATE CENTER
                                               WEST DES MOINES, IA 50266

                                               1-800-333-0037

Jul 15, 2020                                   M&T BANK DIRECT CREDIT

                                               1 FOUNTAIN PLAZA
                                               4TH FLOOR
                                               BUFFALO, NY 14203

                                               1-716-848-3136

Jun 11, 2019                                   COMCAST- RICHMOND METRO

                                               11800 TECH RD.
                                               SILVER SPRING, MD 20906




Soft Inquiries

Inquiries that do not impact your credit rating/score
These are inquiries, for example, from companies making promotional offers of credit, periodic account reviews by an existing creditor
or your own requests to check your credit file. They may remain on your file for up to 2 years.

Date              Company                                Request Originator                   Description

Feb 27, 2021      CIC/EXPERIAN RPTS

Feb 25, 2021      EQUIFAX AUTO MTNC UP                                                        Automated Consumer Interview System

Feb 22, 2021      EQUIFAX INFORMATION SVCS                                                    Automated Consumer Interview System

Feb 19, 2021      TRUSTED ID/EQUIFAX                                                          ID Report

Feb 19, 2021      EQUIFAX CONSUMER SERVICES

Feb 19, 2021      EQUIFAX                                                                     Automated Consumer Interview System




                                                        BRYCE CARRASCO | Mar 22, 2021                                           Page 19 of 28
               Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 21 of 29



Feb 09, 2021   EQUIFAX INFORMATION SVCS                                    Automated Consumer Interview System

Jan 31, 2021   EQUIFAX                                                     Soft Inquiry

Jan 22, 2021   EQUIFAX                                                     Soft Inquiry

Jan 18, 2021   EQUIFAX                                                     Automated Consumer Interview System

Jan 07, 2021   EQUIFAX INFORMATION SVCS                                    Automated Consumer Interview System

Jan 05, 2021   EQUIFAX INFORMATION SVCS                                    Automated Consumer Interview System

Jan 04, 2021   EQUIFAX INFORMATION SVCS                                    Automated Consumer Interview System

Dec 30, 2020   EQUIFAX                                                     Soft Inquiry

Dec 30, 2020   EQUIFAX CONSUMER SERVICES

Dec 30, 2020   EQUIFAX                                                     Automated Consumer Interview System

Dec 30, 2020   EQUIFAX INFORMATION SVCS                                    Automated Consumer Interview System

Dec 30, 2020   EQUIFAX INFORMATION SVCS                                    Automated Consumer Interview System

Sep 29, 2020   CAPITAL ONE BANK USA NA                                     Promotional Inquiry

Sep 22, 2020   PROGRESSIVE INSURANCE                                       Promotional Inquiry

Aug 25, 2020   CAPITAL ONE BANK USA NA                                     Promotional Inquiry

Jul 28, 2020   CAPITAL ONE BANK USA NA                                     Promotional Inquiry

Jul 28, 2020   PROGRESSIVE INSURANCE                                       Promotional Inquiry

Jul 16, 2020   NAVY FEDERAL CREDIT UNION                                   Promotional Inquiry

Jul 16, 2020   AMERISAVE MORTGAGE
               CORPORATION

Jun 30, 2020   CAPITAL ONE BANK USA NA                                     Promotional Inquiry




                                           BRYCE CARRASCO | Mar 22, 2021                                   Page 20 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 22 of 29



9. Public Records
This section includes public record items Equifax obtained from local, state and federal courts through a third party vendor, LexisNexis.
They can be contacted at: https://equifaxconsumers.lexisnexis.com
LexisNexis Consumer Center
P.O. Box 105615
Atlanta, GA 30348-5108


Bankruptcies

Bankruptcies are a legal status granted by a federal court that indicates you are unable to pay off outstanding debt. Bankruptcies stay
on your credit report for up to 10 years, depending on the chapter of bankruptcy you file for. They generally have a negative impact on
your credit score.
You currently do not have any Bankruptcies in your file.


Judgments

Judgments are a legal status granted by a court that indicates you must pay back an outstanding debt. Judgments stay on your credit
report up to 7 years from the date filed and generally have a negative impact on your credit score.
You currently do not have any Judgments in your file.


Liens

A lien is a legal claim on an asset, and Equifax only collects tax related liens. Liens stay on your credit report up to 10 years and
generally have a negative impact on your credit score.
You currently do not have any Liens in your file.




                                                      BRYCE CARRASCO | Mar 22, 2021                                             Page 21 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 23 of 29



10. Collections
Collections are accounts with outstanding debt that have been placed by a creditor with a collection agency. Collections stay on your
credit report for up to 7 years from the date the account first became past due. They generally have a negative impact on your credit
score.
You currently do not have any Collections in your file.




                                                      BRYCE CARRASCO | Mar 22, 2021                                         Page 22 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 24 of 29



11. Dispute File Information
If you believe that any of the information found on this report is incorrect, there are 3 ways to launch an investigation about the
information in this report.
When you file a dispute, the credit bureau you contact is required to investigate your dispute within 30 days. They will not remove
accurate data unless it is outdated or cannot be verified.
To initiate a dispute online please visit https://www.ai.equifax.com
To check the status or view the results of your dispute please visit https://www.ai.equifax.com




                                                      BRYCE CARRASCO | Mar 22, 2021                                             Page 23 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 25 of 29



                              Para información en español, visite www.consumerfinance.gov/learnmore o escribe a la
                               Consumer Financial Protection Bureau, 1700 G Street N.W., Washington, DC 20552.


12. A Summary of Your Rights Under the Fair Credit Reporting Act
The federal Fair Credit Reporting Act (FCRA) promotes the accuracy, fairness, and privacy of information in the files of consumer
reporting agencies. There are many types of consumer reporting agencies, including credit bureaus and specialty agencies (such as
agencies that sell information about check writing histories, medical records, and rental history records). Here is a summary of your
major rights under FCRA. For more information, including information about additional rights, go to www.consumerfinance.gov/
learnmore or write to: Consumer Financial Protection Bureau, 1700 G Street N.W., Washington, DC 20552.

     •   You must be told if information in your file has been used against you. Anyone who uses a credit report or another type
         of consumer report to deny your application for credit, insurance, or employment – or to take another adverse action against
         you – must tell you, and must give you the name, address, and phone number of the agency that provided the information.
     •   You have the right to know what is in your file. You may request and obtain all the information about you in the files of a
         consumer reporting agency (your “file disclosure”). You will be required to provide proper identification, which may include your
         Social Security number. In many cases, the disclosure will be free. You are entitled to a free file disclosure if:
          o    a person has taken adverse action against you because of information in your credit report;
          o    you are the victim of identity theft and place a fraud alert in your file;
          o    your file contains inaccurate information as a result of fraud;
          o    you are on public assistance;
          o    you are unemployed but expect to apply for employment within 60 days.
  In addition, all consumers are entitled to one free disclosure every 12 months upon request from each nationwide credit bureau and
  from nationwide specialty consumer reporting agencies. See www.consumerfinance.gov/learnmore for additional information.
     •   You have the right to ask for a credit score. Credit scores are numerical summaries of your credit-worthiness based on
         information from credit bureaus. You may request a credit score from consumer reporting agencies that create scores or
         distribute scores used in residential real property loans, but you will have to pay for it. In some mortgage transactions, you will
         receive credit score information for free from the mortgage lender.
     •   You have the right to dispute incomplete or inaccurate information.If you identify information in your file that is incomplete
         or inaccurate, and report it to the consumer reporting agency, the agency must investigate unless your dispute is frivolous. See
         www.consumerfinance.gov/learnmore for an explanation of dispute procedures.
     •   Consumer reporting agencies must correct or delete inaccurate, incomplete, or unverifiable information. Inaccurate,
         incomplete, or unverifiable information must be removed or corrected, usually within 30 days. However, a consumer reporting
         agency may continue to report information it has verified as accurate.
     •   Consumer reporting agencies may not report outdated negative information. In most cases, a consumer reporting
         agency may not report negative information that is more than seven years old, or bankruptcies that are more than 10 years old.
     •   Access to your file is limited. A consumer reporting agency may provide information about you only to people with a valid
         need – usually to consider an application with a creditor, insurer, employer, landlord, or other business. The FCRA specifies
         those with a valid need for access.
     •   You must give your consent for reports to be provided to employers.A consumer reporting agency may not give out
         information about you to your employer, or a potential employer, without your written consent given to the employer. Written
         consent generally is not required in the trucking industry. For more information, go to www.consumerfinance.gov/learnmore.
     •   You may limit “prescreened” offers of credit and insurance you get based on information in your credit report.
         Unsolicited “prescreened” offers for credit and insurance must include a toll-free phone number you can call if you choose to
         remove your name and address form the lists these offers are based on. You may opt out with the nationwide credit bureaus at
         1-888-5-OPTOUT (1-888-567-8688).




                                                       BRYCE CARRASCO | Mar 22, 2021                                            Page 24 of 28
                Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 26 of 29




   •   The following FCRA right applies with respect to nationwide consumer reporting agencies:


       CONSUMERS HAVE THE RIGHT TO OBTAIN A SECURITY FREEZE

       You have a right to place a “security freeze” on your credit report, which will prohibit a consumer reporting agency
       from releasing information in your credit report without your express authorization. The security freeze is designed to
       prevent credit, loans, and services from being approved in your name without your consent. However, you should be aware
       that using a security freeze to take control over who gets access to the personal and financial information in your credit report
       may delay, interfere with, or prohibit the timely approval of any subsequent request or application you make regarding a new
       loan, credit, mortgage, or any other account involving the extension of credit.
       As an alternative to a security freeze, you have the right to place an initial or extended fraud alert on your credit file at no
       cost. An initial fraud alert is a 1-year alert that is placed on a consumer’s credit file. Upon seeing a fraud alert display on a
       consumer’s credit file, a business is required to take steps to verify the consumer’s identity before extending new credit. If you
       are a victim of identity theft, you are entitled to an extended fraud alert, which is a fraud alert lasting 7 years.
       A security freeze does not apply to a person or entity, or its affiliates, or collection agencies acting on behalf of the person or
       entity, with which you have an existing account that requests information in your credit report for the purposes of reviewing
       or collecting the account. Reviewing the account includes activities related to account maintenance, monitoring, credit line
       increases, and account upgrades and enhancements.
   •   You may seek damages from violators. If a consumer reporting agency, or, in some cases, a user of consumer reports or a
       furnisher of information to a consumer reporting agency violates the FCRA, you may be able to sue in state or federal court.
   •   Identity theft victims and active duty military personnel have additional rights. For more information,
       www.consumerfinance.gov/learnmore


States may enforce the FCRA, and many states have their own consumer reporting laws. In
some cases, you may have more rights under state law. For more information, contact your
state or local consumer protection agency or your state Attorney General. For information
about your federal rights, contact (see next page):




                                                    BRYCE CARRASCO | Mar 22, 2021                                               Page 25 of 28
                 Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 27 of 29



                      TYPE OF BUSINESS:                                                               CONTACT:

1.a. Banks, savings associations, and credit unions with total assets of   a.Consumer Financial Protection Bureau 1700 G Street,
over $10 billion and their affiliates                                      N.W.Washington, DC 20552

b. Such affiliates that are not banks, savings associations, or credit     b.Federal Trade Commission Consumer Response Center 600
unions also should list, in addition to the CFPB:                          Pennsylvania Avenue, N.W. Washington, DC 20580 (877) 382-4357

2.To the extent not included in item 1 above: a.National banks, federal    a.Office of the Comptroller of the Currency Customer Assistance
savings associations, and federal branches and federal agencies of         Group 1301 McKinney Street, Suite 3450 Houston, TX 77010-9050
foreign banks

b.State member banks, branches and agencies of foreign banks (other
                                                                           b.Federal Reserve Consumer Help Center P.O. Box 1200
than federal branches, federal agencies, and Insured State Branches
                                                                           Minneapolis, MN 55480
of Foreign Banks), commercial lending companies owned or controlled
by foreign banks, and organizations operating under section 25 or 25A
of the Federal Reserve Act.

c.Nonmember Insured Banks, Insured State Branches of Foreign
Banks, and insured state savings associations                              c.FDIC Consumer Response Center 1100 Walnut Street, Box #11
                                                                           Kansas City, MO 64106
d.Federal Credit Unions
                                                                           d.National Credit Union Administration Office of Consumer Financial
                                                                           Protection (OCFP) Division of Consumer Compliance Policy and
                                                                           Outreach 1775 Duke Street Alexandria, VA 22314

3.Air carriers                                                             Asst. General Counsel for Aviation Enforcement & Proceedings
                                                                           Aviation Consumer Protection Division Department of Transportation
                                                                           1200 New Jersey Avenue, S.E. Washington, DC 20590

4.Creditors Subject to the Surface Transportation Board                    Office of Proceedings, Surface Transportation Board Department of
                                                                           Transportation 395 E Street, S.W. Washington, DC 20423

5.Creditors Subject to the Packers and Stockyards Act, 1921                Nearest Packers and Stockyards Administration area supervisor

6.Small Business Investment Companies                                      Associate Deputy Administrator for Capital Access United States
                                                                           Small Business Administration 409 Third Street, S.W., Suite 8200
                                                                           Washington, DC 20416

7.Brokers and Dealers                                                      Securities and Exchange Commission 100 F Street, N.E. Washington,
                                                                           DC 20549

8.Federal Land Banks, Federal Land Bank Associations, Federal              Farm Credit Administration 1501 Farm Credit Drive McLean, VA
Intermediate Credit Banks, and Production Credit Associations              22102-5090

9.Retailers, Finance Companies, and All Other Creditors Not Listed         Federal Trade Commission Consumer Response Center 600
Above                                                                      Pennsylvania Avenue, N.W. Washington, DC 20580 (877) 382-4357




                                                          BRYCE CARRASCO | Mar 22, 2021                                               Page 26 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 28 of 29



                                     Commonly Asked Questions About Credit Files

Q. How can I correct a mistake in my credit file?
A. Complete the Research Request form and give details of the information you believe is incorrect. We will then check with the credit
grantor, collection agency or public record source to see if any error has been reported. Information that cannot be verified will be
removed from your file. If you and a credit grantor disagree on any information, you will need to resolve the dispute directly with the
credit grantor who is the source of the information in question.
Q. If I do have credit problems, is there someplace where I can get advice and assistance?
A. Yes, there are a number of organizations that offer assistance. For example, the Consumer Credit Counseling Service (CCCS) is a
non-profit organization that offers free or low-cost financial counseling to help people solve their financial problems. CCCS can help you
analyze your situation and work with you to develop solutions. There are more than 600 CCCS offices throughout the country. Call 1
(800) 388-2227 for the telephone number of the office nearest you.

                                                     Facts You Should Know

o The length of time an account or record remains in your credit file is shown below:
        Collection Agency Accounts: Remain up to 7 years from the Date of First Delinquency.
        Credit or Other reported accounts: Accounts paid as agreed remain for up to 10 years from the date last reported by the lender.
        Accounts not paid as agreed (i.e., delinquent, charged off, accounts placed for collection) remain for up to 7 years from the
        Date of First Delinquency.
        Public Records: Bankruptcy-
                      Chapter 7 or 11 bankruptcies filed and discharged remain for 10 years from the date filed.
                      Chapter 12 and 13 bankruptcies remain for 7 years from the date filed.
                      Dismissed bankruptcies (all chapters) remain for 7 years from the date filed.
      New York Residents Only (must be a current resident): Paid collections remain on your Equifax credit report for 5 years from the
      date of the first missed payment. A paid Charged Off account remains on the file for 5 years from the Date of First Delinquency.
o Name, address, and Social Security Number information may be provided to businesses that have a legitimate need to locate or
identify a consumer.
 Additional Notice to Consumer:
 You may request a description of the procedure used to determine the accuracy and completeness of the information, including the
 business name and address of the furnisher of information contacted, and if reasonably available the telephone number.
 If the reinvestigation does not resolve your dispute, you have the right to add a statement to your credit file disputing the accuracy or
 completeness of the information; the statement should be brief and may be limited to not more than one hundred words explaining
 the nature of your dispute.
 If the reinvestigation results in the deletion of disputed information, or you submit a statement in accordance with the preceding
 paragraph, you have the right to request that we send your revised credit file to any company specifically designated by you that
 received your credit report in the past six months (twelve months for California, Colorado, Maryland, New Jersey and New York
 residents) for any purpose or in the past two years for employment purposes.




                                                      BRYCE CARRASCO | Mar 22, 2021                                            Page 27 of 28
                  Case 1:21-cv-00532-SAG Document 15-2 Filed 03/23/21 Page 29 of 29



Your Rights Under State Law
Statement of Rights of the Consumer - Annotated Code of Maryland Commercial Law Article (141201, et seq.)
As a resident of the State of Maryland, you have the following rights as a consumer under the laws of the State of Maryland relating to
consumer credit information.
You have the right to request, in writing, that a consumer reporting agency restrict the sale or other transfer of information in your credit
file to:
1. A mail-service organization;
2. A marketing firm; or
3. Any other similar organization that obtains information about a consumer for marketing purposes.
You have a right, upon request and proper identification, to receive from a consumer reporting agency an exact copy of any credit file on
you, including a written explanation of codes or trade language used in the report.
You have a right to receive disclosure of information in your credit file during normal business hours:
•   In person, upon furnishing proper identification.
•   By telephone, if you make written request with proper identification, and toll charges, if any, are charged to you.
•   In writing, if you make written request and furnish proper identification.
You may be accompanied by one other person of your choosing, who must furnish reasonable identification, and the consumer
reporting agency may require a written statement from you granting permission to discuss your credit information in this person's
presence.
You have a right to dispute the completeness or accuracy of any item of information contained in your credit file, and if you convey the
dispute in writing, the consumer reporting agency will, within 30 days, reinvestigate and record the current status of that information,
unless it has reasonable grounds to believe that the dispute is frivolous or irrelevant.
If, after reinvestigation, the information you disputed is found to be inaccurate or cannot be verified, the consumer reporting agency
will delete the information and mail to you a written notice of the correction and will also mail to each person to whom the erroneous
information was furnished written notice of the correction. You will also be sent a written notice if the information you disputed is found to
be accurate or is verified.
You will not be charged for our handling of the information you dispute, nor for the corrected reports resulting from our handling.
You have 60 days after receiving notice of correction or other findings to request in writing that the consumer reporting agency furnish
you with the name, address, telephone number of each creditor contacted during its reinvestigation, and it will provide this information to
you within 30 days after receiving your request.
If the reinvestigation does not resolve your dispute, you may file with the consumer reporting agency a brief statement of not more
than 100 words, setting forth the nature of your dispute. This statement will be placed on your credit file, and in any subsequent report
containing the information you dispute, it will be clearly noted that the information has been disputed by you, and your statement or a
clear and accurate summary of it will be provided with that report.
Following deletion of any information you disputed that is found to be inaccurate or could not be verified, at your request, the consumer
reporting agency will furnish notification of the information deleted or your statement, or statement summary, to any person you
designate who has received your report within the past two years for employment purposes, or within the past one year for any other
purpose.
Your Commissioner of Financial Regulation is Antonio P. Salazar. In the event you wish to file a complaint, please write or call the Office
of the Commissioner of Financial Regulation, Complaint Unit, 500 N. Calvert Street, Suite 402, Baltimore, MD 21202; telephone number
is (410) 230-6077. In addition to the rights above, you are entitled to request a copy of your file free of charge, one time within a twelve
month period, and thereafter for a $5.00 charge each time.




                                                       BRYCE CARRASCO | Mar 22, 2021                                             Page 28 of 28
